Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 12/13/2021. Claims 1-9 are currently pending in the application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 1-6 of US Patent 11,302,207.
Instant Application 17/549,372
US Patent 11,302,207
Claim 1: A computer implemented method of








Claim 2: The method according to claim 1 wherein a first eye feature vector for the left eye is determined via a processor analyzing an image of the person's eyes on a computer display and a second eye feature vector for the right eye is determined by the processor analyzing the image of the person's eyes









Claim 1:…utilizing left and right eye feature vectors determined by utilizing an equation:    

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 1: A computer implemented method of validating test taker honesty during administration of an online test comprising: positioning a test taker in front of a computer display connected to a camera and to a processor; obtaining via the camera communicating with the processor an image of the test taker looking at the display including both eyes of the test taker; determining, via the processor analyzing the image, a first eye feature vector for a first of the test taker's eyes wherein the first eye feature vector includes a distance between an iris center and an inner corner of the first eye; determining, via the processor analyzing the image, a second eye feature vector for the second of the test taker's eyes, wherein the second eye feature vector includes a distance between an iris center and an inner corner of the second eye; determining, via the processor utilizing a mapping function relating both of the eye feature vectors to coordinates of the computer display, a binocular eye gaze for the test taker corresponding to the test taker viewing a boundary of the computer display; and calibrating the test taker's binocular eye gaze utilizing both eye feature vectors, utilizing an equation: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
Claim 3: A computer implemented method of calibrating a binocular eye gaze comprising: 
obtaining, via a camera communicating with a processor an image of a person looking at a computer display, the image including both eyes of the person; 
Claim 4: wherein the person is a test taker taking an online test while viewing the computer display

Claim 3:…determining, via the processor analyzing the image, a first eye feature vector for a first of the person's eyes wherein the first eye feature vector includes a distance between an iris center and an inner corner of the first eye; 
determining, via the processor analyzing the image, a second eye feature vector for the second of the test taker's eyes, wherein the second eye feature vector includes a distance between an iris center and an inner corner of the second eye;   
determining, via the processor utilizing a mapping function relating both of the eye feature vectors to coordinates of the computer display, a binocular eye gaze for the person corresponding to the person viewing a boundary of the computer display; and 
calibrating the person's binocular eye gaze utilizing both eye feature vectors, utilizing an equation: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claim 1: A computer implemented method of validating test taker honesty during administration of an online test comprising: 
positioning a test taker in front of a computer display connected to a camera and to a processor; obtaining via the camera communicating with the processor an image of the test taker looking at the display including both eyes of the test taker; 

determining, via the processor analyzing the image, a first eye feature vector for a first of the test taker's eyes wherein the first eye feature vector includes a distance between an iris center and an inner corner of the first eye; determining, via the processor analyzing the image, a second eye feature vector for the second of the test taker's eyes, wherein the second eye feature vector includes a distance between an iris center and an inner corner of the second eye; determining, via the processor utilizing a mapping function relating both of the eye feature vectors to coordinates of the computer display, a binocular eye gaze for the test taker corresponding to the test taker viewing a boundary of the computer display; and 

calibrating the test taker's binocular eye gaze utilizing both eye feature vectors, utilizing an equation:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim 5: The method according to claim 4 further comprising monitoring the test taker's binocular eye gaze via the camera and the processor while the person is taking the online test; and setting a flag if the test taker's eye gaze moves beyond the boundary of the display during the online test.
Claim 2: The method according to claim 1 further comprising monitoring the test taker's binocular eye gaze via the camera and the processor while the test taker is taking an online test; and setting a flag if the test taker's eye gaze moves beyond the boundary of the display during the online test.
Claim 6: The method according to claim 3 wherein determining the person's binocular eye gaze includes having the person look at each of four corners of the computer display and calculating, via the processor, a position on the display relative to the person's binocular eye gaze.  
Claim 4: The method according to claim 1 wherein determining the test taker's binocular eye gaze includes having the test taker look at each of four corners of the computer display and calculating, via the processor, a position on the display relative to the test taker's binocular eye gaze.
Claim 7: The method of claim 5 further comprising determining when the online test is complete and resetting the flag if the online test was complete when the test taker's binocular eye gaze moved beyond the boundary of the display.  
Claim 3: The method of claim 2 further comprising determining when the online test is complete and resetting the flag if the online test was complete when the test taker's binocular eye gaze moved beyond the boundary of the display.
Claim 8: The method according to claim 4 further comprising: collecting, test taker eye gaze positions of the test taker positioned in front of and looking at the computer display connected to the processor and the camera during a predetermined period of time; subtracting, via the processor, a template of expected eye gaze patterns from the collected test taker eye gaze positions during administration of the online test; querying whether test taker eye gaze positions deviate beyond a predetermined excursion threshold during the online test; and setting a flag if the test taker eye gaze positions exceed the predetermined threshold during the test.
Claim 5: The method according to claim 1 further comprising: collecting, test taker eye gaze positions of the test taker positioned in front of and looking at the computer display connected to the processor and the camera during a predetermined period of time; subtracting, via the processor, a template of expected eye gaze patterns from the collected test taker eye gaze positions during administration of the online test; querying whether test taker eye gaze positions deviate beyond a predetermined excursion threshold during the online test; and setting a flag if the test taker eye gaze positions exceed the predetermined threshold during the test.
Claim 9: The method according to claim 8 further comprising: comparing the collected test taker eye gaze positions during a predetermined period of time to an expected set of collected gaze positions to detect a test taker's change in posture; and de-ghosting the set of collected eye gaze positions to reestablish test taker's expected eye gaze positions.
Claim 6: The method according to claim 5 further comprising: comparing the collected test taker eye gaze positions during a predetermined period of time to an expected set of collected gaze positions to detect a test taker's change in posture; and de-ghosting the set of collected eye gaze positions to reestablish test taker's expected eye gaze positions.


Claims 1-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated by claims 1-5 of US Patent 10,885,802.
Instant Application 17/549,372
US Patent 10,885,802
Claim 1: A computer implemented method of








Claim 2: The method according to claim 1 wherein a first eye feature vector for the left eye is determined via a processor analyzing an image of the person's eyes on a computer display and a second eye feature vector for the right eye is determined by the processor analyzing the image of the person's eyes












Claim 1:…utilizing left and right eye feature vectors determined by utilizing an equation:    

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 1: A computer implemented method of validating test taker honesty during administration of a test comprising: 
positioning a test taker in front of a computer display connected to a camera and to a processor; obtaining via the camera communicating with the processor an image of the test taker looking at the display including both eyes of the test taker; 
determining, via the processor analyzing the image, a first eye feature vector for a first of the test taker's eyes wherein the first eye feature vector includes a distance between an iris center and an inner corner of the first eye; determining, via the processor analyzing the image, a second eye feature vector for the second of the test taker's eyes, wherein the second eye feature vector includes a distance between an iris center and an inner corner of the second eye; 
determining, via the processor utilizing a mapping function relating both of the eye feature vectors to coordinates of the computer display, a binocular eye gaze for the test taker corresponding to the test taker viewing a boundary of the computer display; 

calibrating the test taker's binocular eye gaze utilizing both eye feature vectors, utilizing an equation: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 

Claim 3: A computer implemented method of calibrating a binocular eye gaze comprising: 
obtaining, via a camera communicating with a processor an image of a person looking at a computer display, the image including both eyes of the person; 
Claim 4: wherein the person is a test taker taking an online test while viewing the computer display

Claim 3:…determining, via the processor analyzing the image, a first eye feature vector for a first of the person's eyes wherein the first eye feature vector includes a distance between an iris center and an inner corner of the first eye; 
determining, via the processor analyzing the image, a second eye feature vector for the second of the test taker's eyes, wherein the second eye feature vector includes a distance between an iris center and an inner corner of the second eye;   
determining, via the processor utilizing a mapping function relating both of the eye feature vectors to coordinates of the computer display, a binocular eye gaze for the person corresponding to the person viewing a boundary of the computer display; and 

calibrating the person's binocular eye gaze utilizing both eye feature vectors, utilizing an equation: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Claim 5: The method according to claim 4 further comprising monitoring the test taker's binocular eye gaze via the camera and the processor while the person is taking the online test; and setting a flag if the test taker's eye gaze moves beyond the boundary of the display during the online test.
Claim 1: A computer implemented method of validating test taker honesty during administration of a test comprising: 
positioning a test taker in front of a computer display connected to a camera and to a processor; obtaining via the camera communicating with the processor an image of the test taker looking at the display including both eyes of the test taker; 

determining, via the processor analyzing the image, a first eye feature vector for a first of the test taker's eyes wherein the first eye feature vector includes a distance between an iris center and an inner corner of the first eye; determining, via the processor analyzing the image, a second eye feature vector for the second of the test taker's eyes, wherein the second eye feature vector includes a distance between an iris center and an inner corner of the second eye; 
determining, via the processor utilizing a mapping function relating both of the eye feature vectors to coordinates of the computer display, a binocular eye gaze for the test taker corresponding to the test taker viewing a boundary of the computer display; 

calibrating the test taker's binocular eye gaze utilizing both eye feature vectors, utilizing an equation: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


monitoring the test taker's binocular eye gaze via the camera and the processor while the test taker is taking an online test; and setting a flag if the test taker's eye gaze moves beyond the boundary of the display during the online test.
Claim 6: The method according to claim 3 wherein determining the person's binocular eye gaze includes having the person look at each of four corners of the computer display and calculating, via the processor, a position on the display relative to the person's binocular eye gaze.  
Claim 2: The method according to claim 1 wherein determining the test taker's eye gaze includes having the test taker look at each of four corners of the computer display and calculating, via the processor, a position on the display relative to the test taker's eye gaze.
Claim 7: The method of claim 5 further comprising determining when the online test is complete and resetting the flag if the online test was complete when the test taker's binocular eye gaze moved beyond the boundary of the display.  
Claim 3: The method of claim 1 further comprising determining when the online test is complete and resetting the flag if the online test was complete when the test taker's binocular eye gaze moved beyond the boundary of the display.
Claim 8: The method according to claim 4 further comprising: collecting, test taker eye gaze positions of the test taker positioned in front of and looking at the computer display connected to the processor and the camera during a predetermined period of time; subtracting, via the processor, a template of expected eye gaze patterns from the collected test taker eye gaze positions during administration of the online test; querying whether test taker eye gaze positions deviate beyond a predetermined excursion threshold during the online test; and setting a flag if the test taker eye gaze positions exceed the predetermined threshold during the test.
Claim 4: The method according to claim 1 further comprising: collecting, test taker eye gaze positions of the test taker positioned in front of and looking at the computer display connected to the processor and the camera during a predetermined period of time; subtracting, via the processor, a template of expected eye gaze patterns from the collected test taker eye gaze positions during administration of the online test; querying whether test taker eye gaze positions deviate beyond a predetermined excursion threshold during the online test; and setting a flag if the test taker eye gaze positions exceed the predetermined threshold during the online test.
Claim 9: The method according to claim 8 further comprising: comparing the collected test taker eye gaze positions during a predetermined period of time to an expected set of collected gaze positions to detect a test taker's change in posture; and de-ghosting the set of collected eye gaze positions to reestablish test taker's expected eye gaze positions.
Claim 5: The method according to claim 4 further comprising: comparing the collected test taker eye gaze positions during a predetermined period of time to an expected set of collected gaze positions to detect a test taker's change in posture; and de-ghosting the set of collected eye gaze positions to reestablish test taker's expected eye gaze positions


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1:
	Step 1: Statutory Category?
	The preamble of independent Claim 1 recites “computer implemented method of calibrating a person's binocular eye gaze comprising:”. Independent Claim 1 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The limitations recited in the body of the claim are analyzed in the Independent Claim 1/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 1
Revised 2019 Guidance
[L1]   utilizing left and right eye feature vectors determined by utilizing an equation:  
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Abstract idea: Utilizing an equation involves mathematical relationships and requires a mathematical calculation and could be performed alternatively as a mental step. 


	Although the preamble of the claim recites a computer implemented method, under the broadest reasonable interpretation, the body of the claim does not require the computer since the computer is not recited in the body of the claim and since the claim step recites a mathematical concept that could be performed alternatively as a mental process. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	In the event the claim is viewed as requiring a computer and computer display (see claim 2), it is apparent that, other than implying the additional non-abstract limitations of a computer and computer display, as noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The actual recitation of the implied additional elements does not take the claim out of the mathematical formula and mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	As noted earlier, the body of the claim does not require the computer recited in the preamble of the claim since the computer is not recited in the body of the claim and since a human could perform the claim step using pen and paper. As a result, claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and there are no additional claim limitations to integrate the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	In the event the claim is viewed as requiring a computer and computer display (see claim 2), the published Specification provides supporting exemplary, non-limiting descriptions of these elements as generic computer components, for example at: ¶ 34:… test taker's laptop computer …; ¶ 50:… client device may, for example, include a desktop computer or a portable device, such as a cellular telephone, a smart phone, a display pager, a radio frequency (RF) device, an infrared (IR) device an Near Field Communication (NFC) device, a Personal Digital Assistant (PDA), a handheld computer, a tablet computer, a phablet, a laptop computer, a set top box, a wearable computer, smart watch, an integrated or distributed device combining various features, such as features of the forgoing devices, or the like; ¶ 68:… a webcam attached to the computer that the student is using to take the test…; ¶ 176:… the 4 target points are the four corners of a screen or monitor, including the screens of smartphones and computers…;. The lack of details about the additional elements, as noted earlier, the additional elements indicates that the above-mentioned additional elements are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). As noted in the Independent Claim 1/Revised 2019 Guidance Table above, there are no additional claim limitations. Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). Utilizing left and right eye feature vectors as claimed does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of identifying, monitoring, and reporting whether a change to the Brain Profile of an individual has occurred. See MPEP § 2106.05(f). The claim limitation amounts to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, there are no additional elements in the claim. Therefore, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) (the abstract idea(s)) (Step 2B: NO). The claim is not patent eligible.
	In the event the claim is viewed as requiring a computer and computer display (see claim 2), as discussed with respect to Step 2A Prong Two, the implied additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the implied additional elements (computer and computer display screen) in general terms, without describing the particulars, the additional claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above. More specifically, the Specification, as noted above, supports a finding that they are generic, or part of generic devices such as general purpose computers having generic components performing generic functions. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. 
	The claim recites the single limitation of utilizing a mathematical formula which could be performed mentally or with pen and paper. Hence, there are no additional claim steps. For at least this reason, there is no inventive concept in the claim, and thus it is ineligible.
	In regard to the dependent claims:
	Dependent claim 2 includes the limitation of independent claim 1 from which it depends and, as such, recites the same abstract idea(s) noted above for claim 1. 
The first eye feature vector for the left eye being determined via a processor analyzing an image of the person's eyes on a computer display and a second eye feature vector for the right eye being determined by the processor analyzing the image of the person's eyes could alternatively be performed by a human mentally and/or using pen and paper similar to how a teacher could observe a student working on a test paper to determine whether or not the student is keeping his/her eyes on the test paper. Hence, claim 2 only provides more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), the limitation of dependent claim 2 does not integrate the judicial exception into a practical application. While dependent claim 2 may have a narrower scope than independent claim 1, claim 2 does not contain an “inventive concept” that transforms claim 1 into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claim 2 is not drawn to patent eligible subject matter as it is directed to (an) abstract idea(s) without significantly more.
Allowable Subject Matter
Claims 3-9 would be allowed if the Double Patenting rejection were overcome with a properly filed terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845.  The examiner can normally be reached on Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715